O’Connor, J.,
dissents and votes to reverse the order insofar as appealed from, and to deny defendant’s motion with respect to the questions in issue, with the following memorandum: Contrary to Special Term’s determination, the excerpts of the examinations before trial of plaintiff and the nonparty witness appellant (plaintiff’s tax attorney) reveal that plaintiff’s repeated authorizations to defendant’s attorney to obtain from appellant information contained in specific business and personal documents held by appellant did not amount to a general waiver of the attorney-client privilege (see CPLR 3101, subd [b]; 4503). The information which plaintiff agreed to have his attorney supply was not privileged because it was not intended to be confidential in relation to appellant’s role as an attorney as distinguished from his other apparent roles as custodian, business advisor and agent (see Colton v United States, 306 F2d 633, cert den 371 US 951; United States v Merrell, 303 F Sup 490, 492-493; Matter of Creekmore, 1 NY2d 284, 296; People v Belge, 59 AD2d 307; Matter of Levinsky, 23 AD2d 25, 31; Avery v Lee, 117 App Div 244, 247-248; Randy Int. v Automatic Compactor Corp., 97 Misc 2d 977; Matter of Le Fever v Lefkowitz, 18 Misc 2d 278, app dsmd 6 AD2d 998; Rieser Co. v Loew’s, Inc., 194 Misc 119). The mere fact that the plaintiff testified to his finances did not operate as a waiver of confidential conversations about that subject with his attorney (see People v Lynch, 23 NY2d 262, 271; People v Marsh, 59 AD2d 623; People v Moore, 42 AD2d 268, 271-272; Hamlin v Hamlin, 224 App Div 168, 172-173; Rosentiel v Rosentiel, 43 Misc 2d 462, 463-464, revd on other grounds 21 AD2d 635, affd 16 NY2d 64, cert den 384 US 971). Furthermore, on this record, defendant insufficiently challenged appellant’s position that his knowledge of plaintiff’s finances (apart from that contained in the disclosed books and papers) was obtained confidentially in his role as an attorney. Therefore, I vote to reverse the order insofar as appealed from.